Citation Nr: 1718176	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-08 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as being secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	George J. Singley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 through December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran's testimony was received during a July 2015 video conference hearing.  A transcript of that testimony is associated with the record.

The matter was remanded previously by the Board in October 2015 for further development, to include consideration by the RO of all evidence associated with the record since May 2014, readjudication of the issue by the RO, and if necessary, issuance of a Supplemental Statement of the Case (SSOC).  The ordered development has been performed.  The matter now returns to the Board for de novo review.


FINDINGS OF FACT

1.  The Veteran was not, and may not be presumed as having been, exposed to herbicides during active duty service.

2.  The Veteran's diabetes mellitus, type II was not incurred during his active duty service and did not result from an injury, illness, or event that occurred during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II are not met and may not be presumed as having been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Letters mailed to the Veteran in May 2010 and August 2013 notified the Veteran of the information and evidence needed to substantiate his claim, and also, explained the process by which VA assigns disability ratings and effective dates.  Thus, VA's duty to notify the Veteran has been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence that is relevant to his claims.  His claim submissions, lay statements, service treatment records, service personnel records, VA treatment records, and identified and relevant private treatment records have been obtained and associated with the record.

The duty to assist includes providing an examination when one is required by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (provides an analysis of when an examination is required).  The Board recognizes that the Veteran has not been afforded an examination for his diabetes.  VA must provide a medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon, 20 Vet. App. At 83.  As discussed more fully below, the assembled evidence does not show that the Veteran had herbicide exposure during service or that his diabetes is related in any way to his active duty service.  Under the circumstances, VA is not obligated at this point to afford the Veteran a medical examination.  38 C.F.R. § 3.159 (c)(4).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

Generally, service connection will be granted if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection is generally established where there is an evidentiary showing of three essential elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Service connection for certain listed chronic diseases, such as diabetes mellitus, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).

Also, 38 C.F.R. § 3.309 (e) identifies specific diseases that shall be service-connected for those veterans who were exposed to an herbicide agent during active military, naval, or air service, even in the absence of any record of such disease occurring during service, provided that certain requirements under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, and provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307 (d) are also satisfied.  The diseases listed under 38 C.F.R. § 3.309 (e) include diabetes mellitus.

Service connection may also be granted for a disease that was first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or alternatively, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b).

In his May 2010 claim, the Veteran asserts that he was first diagnosed with diabetes in approximately January 2007, more than 38 years after he was separated from service.  In subsequent statements and in his July 2015 Board hearing testimony, he asserts further that his diabetes resulted from herbicide exposure during service on board the U.S.S. Oriskany.  In that regard, he states that the U.S.S. Oriskany stored and transported 55 gallon drums that were generally known by the crew on board as carrying Agent Orange.  He states that the drums were stored in an area of the ship's hangar deck.  According to the Veteran, sports and recreational activities were held in the same area of the hangar deck, and he sometimes even sat on top of the drums while participating in such activities.  Consistent with part of the Veteran's assertions, the service department records show that the Veteran did serve on the U.S.S. Oriskany from January 1966 through December 1968.

Initially, the Board observes that private treatment records from Dr. Kevin Wu and Dr. Jack Wu show that the Veteran demonstrated elevated glucose levels during blood tests conducted from 2005 through 2006.  It appears that diabetes mellitus was diagnosed for the Veteran sometime within that time frame.  Records for subsequent private and VA treatment from 2007 through the present show that he has been followed for ongoing diabetes mellitus.  In view of the same, the issue of the Veteran's entitlement to service connection for diabetes mellitus turns upon the question of whether the diabetes is related in any way to his active duty service.

First, the service treatment records contain no evidence that the Veteran experienced the onset of diabetes during his period of active duty service.  Further, there is nothing in the evidence that suggests the existence of a direct relationship between the Veteran's diabetes and an injury or illness that occurred during his active duty service.  Indeed, the Veteran does not contend that there is a direct relationship between his diabetes and an injury or illness during service and he has also acknowledged in his claim that the onset of diabetes occurred many years after service.  Under the circumstances, there is no basis at this time to award service connection on a direct basis under 38 C.F.R. § 3.303 (a).  Similarly, where the evidence establishes that the Veteran's diabetes was not manifest within one year from his separation from service in December 1968, service connection also cannot be awarded  through the presumptions under 38 C.F.R. §§ 3.307 and 3.309 (a).

The Veteran's theory for service connection depends primarily upon his assertions of herbicide exposure, as described above.  The regulations provide that veterans who served in the Republic of Vietnam within the period from January 9, 1962 through May 7, 1975 shall be presumed as having been exposed during that service to herbicide agents such as Agent Orange.  Such presumption is rebuttable by contrary evidence that shows that the veteran was not exposed to herbicides during service.  Of particular importance, service in the Republic of Vietnam includes specifically service in the waters offshore and service in other locations, but only if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).

VA has determined that the presumption of Agent Orange exposure for veterans who 'served in the Republic of Vietnam' is limited to veterans who served on or visited the Vietnamese landmass or its inland waterways, and does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the "blue water" Navy.  See 38 C.F.R. § 3.313 (a); VAOPGCPREC 27-97 (mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute 'Service in the Republic of Vietnam' for purposes of 38 U.S.C.A. § 101  (29)(A)); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the 'blue water' Navy from presumptive herbicide exposure).

As mentioned, the service department records corroborate the Veteran's service on board the U.S.S. Oriskany from January 1966 through December 1968.  Ship's histories obtained by the Veteran on the internet and provided for VA's consideration state that the U.S.S. Oriskany had two separate tours of combat service in official Vietnamese waters during the Veteran's time on board.  From June through October of 1966, the U.S.S. Oriskany (an aircraft carrier) participated in combat support missions providing air support and surface to air missile support from Dixie Station (an area in the South China Sea offshore South Vietnam) and the Gulf of Tonkin (an area in the South China Sea offshore North Vietnam).  The histories state also that the ship was stationed in waters off Vietnam from approximately June through December of 1967 and provided similar combat support during that time.  Photographs also obtained by the Veteran on the internet purport to depict the U.S.S. Oriskany at Dixie Station and at Bashi Channel (an offshore area between Taiwan and the Philippines) in June of 1966.

Here, there is no evidence in the record that the Veteran's service on board the U.S.S. Oriskany entailed duties that involved him visiting the Republic of Vietnam.  He does not assert or testify as such, and indeed, acknowledged in his testimony that his duties were restricted essentially to work in the ship's generator room and engine room.  Further, there is no information in the record that the U.S.S. Oriskany ever traveled into any of the inland waterways and rivers in Vietnam.  The Board concludes that the Veteran did not perform any part of his duties within the Republic of Vietnam.  Accordingly, he cannot be presumed as having been exposed to herbicides during his active duty service.

Similarly, the Board concludes that the Veteran was not exposed to herbicides during his service on board the U.S.S. Oriskany.  VA has made various requests for information and records from the service department to attempt to corroborate the Veteran's assertion that herbicides were stored and transported on the U.S.S. Oriskany.  The Joint Services Records Research Center (JSRRC) has advised, however, that based on research and review of official military documents, various ship's histories, deck logs, and other surfaces of information, it has concluded generally that there is no evidence that any Navy or Coast Guard ship transported any tactical herbicides while operating off the coast of Vietnam.  Under the circumstances, the Board finds it unlikely that herbicides were being stored or transported on the U.S.S. Oriskany.

The Veteran has described that he observed 55 gallon drums that were marked by orange stripes and that were understood generally by sailors on board the U.S.S. Oriskany as holding Agent Orange.  However, the Board finds the conclusions of the JSRRC, which were based on research and review of military documents, to be inherently more credible than the recollections of the Veteran several decades later.  Alternatively, even if the Veteran's recollection regarding the presence and appearance of the drums is accepted on its face, the Board still finds that they are insufficient to establish in-service herbicide exposure.  In that regard, the Veteran acknowledges that he was never physically present or that he ever actually witnessed the contents of the drums being loaded onto aircraft.  He testified in his hearing that he did not observe any leaking or spillage from the drums.  Hence, he did not actually observe the contents of the drums.  Even assuming for the sake of argument that the drums described by the Veteran did store herbicides, the Veteran appears to acknowledge that he was never exposed physically to the contents of the drums.  In that regard, the Board reiterates that the Veteran never participated in the handling or loading of the contents of the drums into any aircraft or other storage vessel.  Again, he denied ever observing any leakage or spillage from the drums.  He admitted that he did not participate in carrying or moving any of the drums within the ship.  Although the Veteran testified that he did participate in duties to load items onto the ship, and therefore believed that he did likely handle the drums in that capacity, he is unable to recall specifically whether he did participate in the loading of any of the drums onto the ship.  In sum, the evidence indicates no credible circumstance in which the Veteran might have used, carried, loaded, or otherwise handled any of the contents within the drums.  Under the circumstances, the Board finds that the Veteran was not exposed to Agent Orange or other herbicides during his active duty service on board the U.S.S. Oriskany.

The preponderance of the evidence shows that the Veteran did not have herbicide exposure during his active duty service, and, that his diabetes was not sustained during active duty service, manifest to a compensable degree within a year from his service, or caused by an injury or illness that occurred during his active duty service.  He is not entitled to service connection for diabetes mellitus, type II.  This appeal is denied.


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as being secondary to herbicide exposure, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


